IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-60355
                            Summary Calendar



             BILLY KEYES, All Others Similarly Situated,

                                             Plaintiff-Appellant,

                                 versus

                   JAMES V. ANDERSON, COMMISSIONER,
           MISSISSIPPI STATE PENITENTIARY; WALTER BOOKER;
            ROBERT ARMSTRONG; CAPTAIN THOMAS; LARRY KEYS;
         MARGARET LITTLE; CORINNE WALKER; GWENDOLYN HUNTER;
                           OFFENDER SERVICES,

                                             Defendants-Appellees.


                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 4:98-CV-190-B-D
                         --------------------
                            April 26, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Billy     Keyes,   Mississippi   prisoner   #   94580,   appeals   the

district court’s dismissal of his 42 U.S.C. § 1983 and state-law

claims.    For the following reasons, we affirm.

     Keyes erroneously complains that he was subjected to trial by

magistrate judge without effectuating the necessary consent.            This

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 01-60355
                                        -2-

argument is meritless because the magistrate judge conducted an

evidentiary hearing, not a trial, and had the authority to do so

pursuant   to   28   U.S.C.    §    636(b)(1)(B).     He   also    erroneously

complains that the district court did not conduct de novo review of

the   magistrate     judge’s       recommendations;   however,      absent    an

indication to the contrary, it is assumed de novo review was

conducted.      See Longmire v. Guste, 921 F.2d 620, 623 (5th Cir.

1991).

      We hold that the magistrate judge did not abuse his discretion

in not calling defendant Little as a witness at the evidentiary

hearing in light of his finding that the facts surrounding the

event which gave rise to this litigation were not in dispute.                See

Cozzo v. Tangipahoa Parish Council--President Gov’t, 279 F.3d 273,

291 (5th Cir. 2002) (evidentiary rulings are reviewed for an abuse

of discretion).      We further hold that the district court did not

err in its determination that Keyes failed to establish that the

defendants acted with “deliberate indifference.”                  See Neals v.

Norwood, 59 F.3d 530, 533 (5th Cir. 1995) (to establish a failure-

to-protect claim, the inmate must establish that the defendants

acted with deliberate indifference to his need for protection). At

best, Keyes has established negligence, which cannot form the basis

of a 42 U.S.C. § 1983 claim.          See Oliver v. Collins, 914 F.2d 56,

60 (5th Cir. 1990).     We therefore affirm the dismissal of Keyes’s

federal claim.
                              No. 01-60355
                                   -3-

     The   district   court   furthermore    did   not   plainly   err   in

dismissing Keyes’s negligence-based state-law claims. See Douglass

v. United Servs. Auto. Ass'n, 79 F.3d 1415, 1429 (5th Cir. 1996)

(en banc) (applying plain-error review where no objection is raised

to the magistrate judge’s report). Keyes cannot establish that his

substantial rights were affected because MISS. CODE ANN. § 11-46-

9(1)(m) (Supp. 2001) exempts governmental employees acting within

the course and scope of their employment from liability where the

claimant was an inmate at the time the claim arose.        The dismissal

was therefore not plainly erroneous.

     AFFIRMED; motion to appoint counsel is DENIED.